DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-6 and 8-21 are currently pending. 
Claim(s) 1, 2, 12 and 13 have been amended. 
Claim(s) 7 has been canceled.
Claim(s) 3-5 and 14-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected photoelectric conversion element (species A1, A2, and A4-A8) and through sections (species B1-2, B2, and B2-1-B2-3), there being no allowable generic or linking claim.
Claim(s) 20 and 21 have been added.

Claim Objections
Claim 12 is objected to because of the following informalities:  
It appears the recitation “a boundary of each though hole of the plurality of though holes directly contacts the first electrode, such that, in the plane, the first electrode surrounds each of the plurality of through holes” should read “a boundary of each though hole of the plurality of first though holes directly contacts the first electrode, such that, in the plane, the first electrode surrounds each of the plurality of first through holes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 8-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al.
Regarding claims 1 and 2
Kojima teaches a photoelectric conversion element (cell 10) [Fig. 5 and paragraph 0068] comprising: 
a first substrate (corresponding to bottom transparent substrate 21) [Fig. 5 and paragraph 0068]; 
a first electrode (corresponding to bottom transparent conductive layer 22) on the first substrate (bottom substrate 21) [Fig. 5 and paragraph 0068];
 a photoelectric conversion layer (corresponding to photoelectric conversion layer 3) on the first electrode (bottom transparent conductive layer 22) [Fig. 5 and paragraph 0068]; 
a second electrode (corresponding to top transparent conductive layer 22) on the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068]; 
a second substrate (corresponding to top substrate 21) on the second electrode (top electrode 22) [Fig. 5 and paragraph 0068]; and 
a sealing member (sealing layer 7) disposed between the first electrode (bottom transparent conductive layer 22) and the second substrate (top substrate 21) in a first direction and configured to seal at least the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068],

wherein in a plane perpendicular to the first direction, a boundary of the through section/hole directly contacts the first electrode (see portions of the through hole delimited by the bottom transparent conductive layer 22), such that, in the plane, the first electrode (bottom transparent conductive layer 22) surrounds the through section/opening [Fig. 5].

    PNG
    media_image1.png
    256
    495
    media_image1.png
    Greyscale

Kojima does not teach the through section comprising a plurality of through holes disposed in a two dimensional array in the plane, with even gaps between the through holes.
Cho teaches a sealing member (400) positioned between upper and lower substrates, wherein a through section including a plurality of holes disposed in a two dimensional array in the plane, with even gaps between the holes, is provided so that a sufficient contact area between upper and lower substrates is provided [Fig. 1 and 3-4, paragraph 0072].  By providing the plurality of though holes in a two-dimensional array 
Kojima and Cho are analogous inventions in the field of photoelectric devices. It would have been obvious to modify the through section in Kojima to comprise a plurality of holes disposed in a two dimensional array in the plane with even gaps between the through holes, as in Cho, in order to reduce the area of the sealant and therefore the dead space that is formed while maintaining or improving the adhesion strength that bonds the upper and lower substrates to each other [Cho, Fig. 1 and paragraph 0072].
It is noted that he above combination necessarily results in a boundary of each of the plurality of though holes contacting the first electrode, the first electrode surrounding the plurality of holes because the boundary of each of the plurality of though holes is delimited by said first electrode layer.
Regarding claim 8
Kojima teaches the photoelectric conversion element as set forth above, further comprising a hole-blocking layer (corresponding to buffer layer 6 comprising TiO2, which is the same material as the one disclosed in paragraph 0241 of the instant application, and therefore reads on the claimed “hole blocking layer”) [Fig. 5 and paragraphs 0067-0068], wherein an average thickness of the hole-blocking layer is 5 nm or greater but 1 µm or less (5 nm-100 nm) [Fig. 5 and paragraph 0067-0068].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
Regarding claim 9
Kojima teaches the photoelectric conversion element as set forth above, wherein the photoelectric conversion layer (3) includes an electron-transport layer (corresponding to porous fine particle layer 41 which may comprise, for example, chalcogenide particles, and therefore reads on the claimed “electron-transport layer” as it is the same as described in paragraphs 0072-0076 of the instant application) [Kojima, paragraphs 0023-0025 and 0068] and a hole-transport layer (corresponding to p-type semiconductor layer 5) [Fig. 5, paragraphs 0049 and 0068].
Regarding claim 10
Kojima teaches the photoelectric conversion element as set forth above, wherein an average thickness of the electron-transport layer (41) is 100 nm or greater but 100 µm or less (less than 30 μm) [Kojima, paragraph 0036]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 11
Kojima teaches the photoelectric conversion element as set forth above, wherein the sealing member is disposed to contact the first electrode and the second substrate [Fig. 5 and paragraph 0068].
Regarding claims 12 and 13

a first substrate (corresponding to bottom transparent substrate 21) [Fig. 5 and paragraph 0068]; 
a first electrode (corresponding to bottom transparent conductive layer 22) on the first substrate (bottom substrate 21) [Fig. 5 and paragraph 0068];
 a photoelectric conversion layer (corresponding to photoelectric conversion layer 3) on the first electrode (bottom transparent conductive layer 22) [Fig. 5 and paragraph 0068]; 
a second electrode (corresponding to top transparent conductive layer 22) on the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068]; 
a sealing member (sealing layer 7) disposed between the first electrode (bottom transparent conductive layer 22) and the second substrate (top substrate 21) in a first direction, and configured to seal at least the photoelectric conversion layer (3) [Fig. 5 and paragraph 0068]; and 
a hole-blocking layer (corresponding to buffer layer 6 comprising TiO2, which is the same material as the one disclosed in paragraph 0241 of the instant application, and therefore reads on the claimed “hole blocking layer”) [Fig. 5 and paragraphs 0067-0068] disposed between the first electrode (22) and the sealing member (7) [Fig. 5],
 wherein the first electrode (bottom transparent conductive layer 22) includes a first through section/hole [see Fig. 5 below], the sealing member (7) being in contact with the first substrate (bottom substrate 21) through the through section/hole [Fig. 5], 

wherein the hole-blocking layer (6) includes a second through section (see Fig. 5 below) connected to the first through section of the first electrode (the though sections formed in buffer layer/HBL 6 and TCO/first electrode 22, are connected as seen in Fig. 5 below), and the sealing member (7) is in contact with the first substrate (21) through the second through section of the hole-blocking layer (6) and the first through section of the first electrode (22) [Fig. 5].
Kojima does not teach the first through section and the second through section comprising a plurality of first and second through holes respectively, the plurality of first through holes and the plurality of second through holes each disposed in a dot pattern with even gaps.
Cho teaches a sealing member (400) positioned between upper and lower substrates, wherein through sections including a plurality of holes disposed in a dot pattern with even gaps is provided so that a sufficient contact area between upper and lower substrates is provided [Fig. 1 and paragraph 0072].  By providing the though holes in a dot pattern with even gaps the dead space formed due to the area of the sealant is reduced while the adhesion strength that bonds the upper and lower substrates to each other is maintained or improved [paragraph 0072].

Regarding claim 18
Kojima teaches the photoelectric conversion element as set forth above, wherein an average thickness of the hole-blocking layer is 5 nm or greater but 1 µm or less (5 nm-100 nm) [Fig. 5 and paragraph 0067-0068].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 19
Kojima teaches the photoelectric conversion element as set forth above, wherein the photoelectric conversion layer (3) includes an electron-transport layer (corresponding to porous fine particle layer 41 which may comprise, for example, chalcogenide particles, and therefore reads on the claimed “electron-transport layer” as it is the same as described in paragraphs 0072-0076 of the instant application) [Kojima, paragraphs 0023-0025 and 0068] and a hole-transport layer (corresponding to p-type semiconductor layer 5) [Fig. 5, paragraphs 0049 and 0068].

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al. as applied to claims 1, 2, 8-13, 18 and 19 above, and further in view of US 2016/0217936, Fukui et al.
Regarding claims 6 and 17
All the limitations of claims 1 and 12, from which claims 2 and 13 depend respectively, have been set forth above.
Modified Kojima is silent to the average thickness of the first electrode being 5 nm or greater but 1 µm or less.
Fukui teaches a photoelectric conversion element [Fig. 1 and paragraph 0023] comprising a first electrode (TCO conductive layer 2) formed on a first substrate (1) [Fig. 1 and paragraph 0023], wherein the first electrode (2) has an average thickness of 0.02 µm to 5 µm [paragraph 0036].
	Modified Kojima and Fukui are analogous inventions in the field of photoelectric conversion devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first electrode layer in Kojima, to have an average thickness of 0.02 µm to 5 µm, as in Fukui, because a TCO layer having a thickness in said range provides a suitable light transmissive and conductive electrode for use in a photoelectric device [Fukui, paragraphs 0023 and 0035-0036].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al. as applied to claims 1, 2, 8-13, 18 and 19 above, and further in view of US 2007/0095389, Cho et al.
Regarding claim 20
All the limitations of claim 1, from which claim 20 depends, have been set forth above.
Modified Kojima is silent to each of the plurality of holes being circular.
Cho teaches that openings within transparent electrode layers may be circular and/or square [paragraph 0031].
Modified Kojima and Cho are analogous inventions in the field of photoelectric conversion elements.  Because Cho teaches choosing from a finite number of identified, predictable shapes for openings/holes formed within a transparent electrode layer, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Cho teaches that circular and/or square holes leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-229747, Kojima et al. in view of US 2015/0001501, Cho et al. as applied to claims 1, 2, 8-13, 18 and 19 above, and further in view of US 2009/0250104, Fukui et al.
Regarding claim 21

Modified Kojima does not teach the sealing member including a coupling agent configured to react with a hydroxyl group, and contacts with the first substrate having hydroxyl groups.
Inoue teaches a photoelectric conversion element comprising a sealing member (2b) [Fig. 2d, paragraphs 0061 and 0135], wherein a silane coupling agent is added to the sealing member to improve the adhesion strength between the sealing member and the substrate [paragraph 0111]. 
	Modified Kojima and Inoue are analogous inventions in the field of photoelectric devices comprising edge sealing members.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing member of modified Kojima to comprise a coupling agent, as in Inoue, in order to improve the adhesion strength between the sealing member and the substrates [Inoue, paragraph 0111].
With regards to the limitation “configured to react with a hydroxyl group, and contacts with the first substrate having hydroxyl groups”, the coupling agent of the prior art is the same as the one described in paragraph 0234 of the instant specification for said coupling agent  Therefore, the claimed properties or functions are presumed to be inherent.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that the ‘747 application is silent regarding the plurality of through holes.
Applicant argues that the “‘501 application is directed to an organic light-emitting display apparatus…”.
Applicant argues that the sealant 400 in ‘501 Figure 1 is formed in the peripheral area and is not disposed between the first electrode and the second substrate and configured to seal at least the photoelectric conversion layer, as required by amended Claim 1. Rather, the sealant 400 is merely arranged in a peripheral area, and is unrelated to the claimed first electrode, and does not seal at least the photoelectric conversion layer.
Applicant further argues that the ‘501 application fails to disclose a sealing member disposed between the first electrode and the second electrode in a first direction and configured to seal at least the photoelectric conversion layer, wherein the first electrode includes a through section including a plurality of through holes, the sealing member being in contact with the first substrate through the plurality of through holes, wherein in a plane perpendicular to the first direction, a boundary of each through hole of the plurality of through boles directly contacts the first electrode such that, in the  .
Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Cho (‘501 application) is not relied upon to meet with the limitations regarding the claimed first electrode and sealed photoelectric conversion layer.  Applicant’s arguments are not commensurate with the rejection.
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
In the instant case, Kojima (‘747 application) teaches a first electrode (22) including a first through section [Fig. 5] and a hole blocking layer (6) including a second through section [Fig. 5] connected to the first through section so that the sealing material (7) makes contact with the substrate (21) [Fig. 5].
	The examiner recognizes that Kojima does not teach the through sections including a plurality of through holes.
	Cho (‘501 application) was cited merely to meet with the deficiency in Kojima regarding the through holes.

Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of applicant’s endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved. In re Klein, 647 F.3d. 1343, 1348 (Fed. Cir. 2011) (citing In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)).  The test is NOT if the references are analogous to each other, but analogous between the reference and the instant invention.
In the instant case, Cho is pertinent to the particular problem with which the inventor is involved i.e., increasing contact area to enhance adhesion, and therefore qualifies as analogous art.
	With regards to claim 12, the same response as above applies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721